           Case 1:19-cr-00036-RA Document 31 Filed 07/27/21 Page 1 of 1




                             RICHARD H. ROSENBERG
                                   ATTORNEY AT LAW
                               217 BROADWAY - -SUITE 707
                               NEW YORK, NEW YORK 10007
richrosenberg@msn.com                                                   Tel: 212-586-3838
                                                                        Cell: 917-576-1446


                                                              July 26, 2021

Hon. Ronnie Abrams
                                                                                  Application granted.
United States District Court
US. Courthouse
                                                                                  SO ORDERED.
40 Foley Square
New York, NY. 10007
                                                                                  ____________________
                               Re: United States v. Richard Onipede               Ronnie Abrams, U.S.D.J.
                                      19 CR. 36 (RA)                              July 26, 2021

Dear Judge Abrams:

        Richard Onipede, who will be accompanied by counsel, has a naturalization interview
scheduled with United States Immigration and Customs Service tomorrow, July 27, 2021 in relation
to his application for a marital waiver. Mr. Onipede notiﬁed me this morning that he will need to
present his expired passport at the interview. Pretrial Services currently has possession of the
passport.

         Accordingly, please accept this letter as an application to allow Mr. Onipede to retrieve his
passport (now expired) today, July 26, 2021, from Pre-trial Services for that purpose. Since Mr.
Onipede’s Deferred Prosecution is scheduled to terminate the following day, July 28, 2021, return
of the passport to Pretrial Services does not appear to be necessary .

       I have consulted with both Rena Bolin of Pretrial Services and A.U.S.A Robert Sobelman,
this morning and I can report that they have no objection to the granting of this application.

       Thank you for your consideration.


                                                              Respectfully LZmitted,

                                                                °char     .   s     erg      '

cc.: All parties (by ECF and email)
